Citation Nr: 0015602	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increased disability rating for lumbosacral 
strain.  In a June 1999 decision, the Board denied an 
increased rating for lumbosacral strain.  In December 1999, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") vacated the Board's June 
1999 decision regarding the claim for an increased rating for 
lumbosacral strain.  The Court remanded the matter to the 
Board for readjudication of the claim for an increased rating 
for lumbosacral strain, to include adjudication as to whether 
the veteran is entitled to a separate rating for arthritis of 
the lumbosacral spine.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Physicians have described the veteran's low back 
disability as both lumbosacral strain and lumbosacral spine 
arthritis.

3.  The veteran's lumbosacral strain and lumbosacral spine 
arthritis produce overlapping manifestations of pain and 
limitation of motion.

4.  The veteran's low back disability is currently manifested 
by low back pain and moderate limitation of motion of the 
lumbar spine, without objective evidence of muscle spasm.

CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain and lumbosacral spine 
arthritis should not be rated separately.  38 C.F.R. § 4.14 
(1999).

2.  The criteria for a 20 percent rating for a low back 
disability, to include lumbosacral strain and lumbosacral 
spine arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher disability rating for a 
service-connected low back disability, which the RO has 
described as lumbosacral strain.  He has reported that he has 
low back pain that began during his service, in 1983, when he 
was lifting furniture.  He contends that his low back 
disorder has worsened.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
an increased rating for a disability is generally well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  As the veteran claims that his low 
back disorder has worsened, the Board finds that his claim 
for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim for an 
increased rating for lumbosacral strain have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).

In a VA medical examination in April 1988, the veteran 
reported that he had low back pain which had begun during 
service, in 1983, while he was lifting furniture.  He 
reported that he was treated for low back pain and placed on 
a profile.  He reported that he currently had back pain after 
driving for a couple of hours.  On examination, his lumbar 
spine had ranges of motion of 85 degrees of flexion, 
15 degrees of extension, 40 degrees of lateral bending to 
each side, and 40 degrees of rotation to each side.  The 
examining physician noted tenderness in the veteran's lumbar 
region, without radiating pain or sciatic notch tenderness.  
X-rays did not reveal any disorder of the lumbosacral spine.  
The examiner's impression was history of back strain and 
recurrent back discomfort.  In a February 1989 hearing at the 
RO, the veteran reported that he had low back pain for which 
he took medication.  He reported that after prolonged 
lifting, standing, or sitting, he could not bend over or lift 
anything.

VA outpatient treatment notes dated from 1989 to 1999 
indicated that the veteran was seen about one to three times 
per year for chronic low back pain.  On most occasions, the 
veteran reported that he had no radiation of pain into the 
legs.  In a couple of instances, he reported cramping in his 
calves and numbness in his feet.  Electromyography and nerve 
conduction studies performed in April 1994 were within normal 
limits.  On subsequent physical examinations, motor and 
sensory functions were within normal limits.  The veteran 
sometimes reported that his back pain was accompanied by 
muscle spasms.  Physicians found tenderness in the paraspinal 
area on some occasions, but the treatment notes contain no 
objective findings of muscle spasm.  In July 1996, a CT 
examination of the veteran's lumbar spine revealed mild 
hypertrophic changes involving the facet joints at the L3-L4, 
L4-L5, and L5-S1 interspaces.  The examiner generally noted a 
decreased range of motion of the veteran's back.  The 
examiner's impression was chronic pain, possibly secondary to 
degenerative joint disease.  The examiner prescribed 
medication, heat, and exercises for the veteran's low back 
pain.

In November 1998, in the most recent VA medical examination 
of the veteran's back, the veteran reported that he had sharp 
pain across his lower back.  He reported that the pain was 
aggravated by lifting, prolonged sitting, or prolonged 
standing.  The examining physician found ranges of the motion 
of the veteran's lumbar spine of 60 degrees of flexion, 25 
degrees of extension, 20 degrees of right lateral bending, 
and 20 degrees of left lateral bending.  The examiner stated, 
"This is normal motion for a patient of his age."  The 
examiner noted that axial compression caused low back pain, 
and that simulated rotation, which causes no stress on the 
lower back, also brought forth complaints of pain.  "These 
are non-anatomical responses," the examiner wrote.  There 
was no evidence of muscle spasm to palpation.  The veteran 
reported tenderness at L5.  The veteran reported low back 
pain with straight leg raising in the supine position at 75 
degrees on the right side, and at 45 degree on the left side.  
Straight leg raising in the sitting position caused no low 
back pain.  The examiner stated that those results 
represented more non-anatomical responses.  Lumbosacral spine 
x-rays revealed minute osteophytes, with no narrowing of the 
disc spaces.  The examiner reported that the small 
osteophytes were of no clinical significance.  The examiner 
stated that the numerous non-anatomical responses raised 
questions about the history provided by the veteran and about 
the veteran's cooperation.  The examiner found that the 
veteran had no loss of motion due to weakness, fatigue, or 
incoordination.  The examiner stated that the veteran's 
functional ability might be compromised temporarily during 
acute flare-ups; but the examiner indicated that it was not 
feasible to estimate the additional limitation of motion due 
to pain on use or during a flare-up.

A December 1999 remand from the Court indicated that the 
Board should determine whether the veteran is entitled to a 
separate rating for arthritis of the lumbosacral spine.  
Medical findings regarding the veteran's low back disorder 
have included both lumbosacral strain and degenerative joint 
disease, or arthritis.  The manifestations of the veteran's 
low back disorder are low back pain and limitation of motion 
of his lumbar spine.

Under the rating schedule, lumbosacral strain is evaluated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced 
motion..........................40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position...20

With characteristic pain on 
motion..............................10

With slight subjective symptoms 
only...........................0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Degenerative arthritis is evaluated based on limitation of 
motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Limitation of motion of the lumbar spine 
is rated at 10 percent if slight, 20 percent if moderate, and 
30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

The Board finds that the veteran's service connected low back 
disability should be evaluated based on all of the 
manifestations of that disability, including symptoms 
attributed to lumbosacral strain and symptoms attributed to 
arthritis.  The Board must determine whether the low back 
disability should be evaluated under one rating, or two 
separate ratings, for lumbosacral strain and for arthritis.  
VA regulations indicate that the evaluation of the same 
disability, and the evaluation of the same manifestation, 
under different diagnoses, are to be avoided.  38 C.F.R. 
§ 4.14 (1999).  In Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Court addressed a question as to whether conditions 
stemming from the same injury should be rated as one 
disability, or under separate ratings.  The Court reasoned 
that the critical consideration was whether the 
symptomatology of any of the conditions was duplicative of or 
overlapping the symptomatology of the other conditions, or 
whether the symptomatology of each condition was distinct and 
separate from the others.  Esteban at 262.

In this case, both diagnoses for the veteran's low back 
disability, lumbosacral strain and arthritis, are conditions 
that may be manifested by pain and limitation of motion.  The 
symptoms of the two diagnoses are duplicative or overlapping, 
and are not distinct and separate.  Therefore, the Board 
concludes that the veteran's low back disability is most 
appropriately evaluated as one condition, based on the 
overlapping symptoms of pain and limitation of motion, with 
consideration of both Diagnostic Code 5295 and Diagnostic 
Code 5292.

In evaluating the veteran's low back disability, the Board 
notes that the evidence indicates that the veteran has 
ongoing low back pain.  While the veteran has reported muscle 
spasms, no muscle spasms have been observed by the physicians 
who have examined and treated the veteran.  The veteran's low 
back pain, without objective evidence of muscle spasm, does 
not warrant a rating greater than 10 percent under Diagnostic 
Code 5295.  The evidence indicates that the veteran also has 
limitation of motion of the lumbar spine, however, as the 
range of motion of his lumbar spine decreased between 
examinations in 1988 and 1998, and outpatient treatment notes 
indicated that the range of motion was diminished.  Although 
the physician who examined the veteran in November 1998 
stated that the range of motion was normal for the veteran's 
age, the Board notes that the limitation of motion of the 
veteran's lumbar spine on the 1998 examination approached or 
reached the level of moderate limitation of motion, compared 
to a normal full range of motion of the lumbar spine.  That 
moderate limitation of motion is consistent with a 20 percent 
rating under Diagnostic Code 5292.  The evidence does not 
indicate that the veteran has significant additional 
functional loss due to weakness, fatigue, diminished 
endurance, or incoordination.  Taking into consideration all 
of the symptoms, including the pain and the limitation of 
motion, the Board finds that the veteran's low back 
disability more nearly approximates the criteria for a 20 
percent rating for a low back disability, to include 
lumbosacral strain and lumbosacral spine arthritis.


ORDER

A 20 percent rating for a low back disability, to include 
lumbosacral strain and lumbosacral spine arthritis, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

